PER CURIAM.
Larry D. Bostic seeks certiorari review of an order of the circuit court denying his petition for writ of mandamus. We deem it necessary to address only his claim that he is entitled to relief under Bolden v. Moore, 28 Fla. L. Weekly D187, - So.2d -, 2003 WL 69560 (Fla. 1st DCA Jan.8, 2003), review granted, 848 So.2d 1153 (Fla. 2003). Respondent Crosby asserts that the rationale employed by this court in Bolden is not applicable to this case, or alternatively suggests that this proceeding should be abated pending the supreme court’s disposition of the question certified in Bolden. We conclude that because Bostic’s sentences are for unrelated crimes, our decision in Bolden affords him no basis for relief. Compare Lewis v. Crosby, 860 So.2d 453, 2003 WL 22002720 (Fla. 1st DCA Aug.26, 2003). Accordingly, we deny both the petition for writ of certiorari and respondent’s motion to abate. This disposition is without prejudice to Bostic’s right to seek relief in the event the supreme court’s decision in Bolden establishes a basis for doing so.
ALLEN, DAVIS and BENTON, JJ., concur.